ORIGINAL                                                                      08/04/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: AF 06-0628


                                       AF 06-0628
                                                                              FILL)
                                                                               AUG 0 LI 2021
                                                                            Bowen Greenwood
IN RE THE PROPOSED AMENDMENTS                                             Clerk of Suprerne Coun
TO THE MONTANA RULES FOR                                         O R D E Rstat''' of Mor,tan.,i
LAWYER DISCIPLINARY ENFORCEMENT




      The Court is considering revisions to Rule 26(A) of the Rules for Lawyer
Disciplinary Enforcement to clarify the point at which a tendered admission is no longer
confidential and to correct a cross-reference.
       The proposed amendments to the Rules are as follows. Language proposed to be
stricken from the Rules is interlineated, and language proposed to be added is underlined.

      RULE 26 - Discipline by Consent
      A. Adjudicatory Panel Approval of Tendered Admission.


             (3) When a tendered conditional admission is submitted to an
       Adjudicatory Panel, the tendered conditional admission shall remain
       confidential until:

                                      ;: . "

       the Supreme Court issues an order approving or modifying an the
       Adjudicatory Panel's recommendation, as provided in subsection (A)(4)(a)
       ofthis Rule: or

             (b) the Commission enters an order imposing public discipline, as
       provided in subsection(D)of this Rule.

             (4)The Adjudicatory Panel may either approve or reject the tendered
       admission. The Adjudicatory Panel may hold a private hearing for the
       purpose of obtaining information to aid the Adjudicatory Panel in
       determining whether to approve or reject the tendered admission.
             (a) If the tendered admission is approved by the Adjudicatory Panel,
       such approval shall be final if the stated form of discipline is a letter of
      caution, a public admonition, probation imposed by an Adjudicatory Panel
      as provided in Rule 9G 9(A)(4)(a)ofthese Rules,or any combination ofthese
      forms of discipline, with or without imposition of costs of the proceeding;
      but, in all other instances,the tendered admission shall be subject to approval
      or rejection by the Supreme Court.
             (b) If the tendered admission is rejected by either the Adjudicatory
      Panel or the Supreme Court, the admission shall be deemed withdrawn and
      cannot be used against the lawyer in any subsequent proceedings.


      IT IS THEREFORE ORDERED that all members ofthe bench and bar of Montana
and any other interested persons are granted 30 days from the date of this Order in which
to file with the Clerk of this Court appropriate comments and/or suggestions to these
Proposed Revisions to the Montana Rules for Lawyer Disciplinary Enforcement.
      IT IS FURTHER ORDERED that the Proposed Revisions to the Montana Rules for
Lawyer Disciplinary Enforcement shall be posted on the websites of the Montana State
Law Library and the State Bar of Montana. The State Bar of Montana is further requested
to give notice ofthis Order and ofits website posting ofthe Proposed Revisions in the next
available issue of The Montana Lawyer.
      IT IS FURTHER ORDERED that the Clerk ofthis Court shall post this Order with
on the Court's website and shall provide copies of such to the State Bar of Montana, and
shall provide to each District Court Judge and each Clerk of the District Court a copy of
this Order with a request that each Clerk ofthe District Court make the Order available for
public review in the Office ofthe Clerk ofthe District Court.
      DATED thief         ay of August, 2021.


                                                 For the Court,




                                                                Chief Justice




                                            2